       Case 1:21-mj-00011-SAB Document 10 Filed 03/02/21 Page 1 of 2


1    HEATHER E. WILLIAMS (SBN 122664)
     Federal Defender
2    JAYA C. GUPTA (SBN 312138)
3    Assistant Federal Defender
     2300 Tulare Street, Suite 330
4    Fresno, California 93721
     Telephone: (559) 487-5561
5    Facsimile: (559) 487-5950
6
     Attorneys for Defendant
7    VICTOR LEONARDO GARIBAY

8
                             IN THE UNITED STATES DISTRICT COURT
9
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA                  ) No. 1:21-mj-00011-SAB
                                                )
12                  Plaintiff,                  ) ORDER
                                                )
13           v.                                 )
14                                              )
      VICTOR LEONARDO GARIBAY,                  )
15                                              )
                    Defendant.                  )
16                                              )
                                                )
17
                                                )
18                                              )

19                                               ORDER
20
            Given the assent of U.S. Pretrial Services to the proposed modification, Condition 7(r) of
21
     the Release Order is hereby modified to allow the U.S. Marshals to release Victor Leonardo
22
     Garibay to his wife, Mayra Garibay.
23
24          //

25          //

26          //

27          //

28          //
       Case 1:21-mj-00011-SAB Document 10 Filed 03/02/21 Page 2 of 2


1             The condition, as modified, is to read “have your release on bond delayed until 9:00 a.m.
2    on the first working day following the posting of the cash bond, at which time you will be
3    released to the custody of your wife, Mayra Garibay.”
4
5    IT IS SO ORDERED.
6
     Dated:     March 2, 2021
7                                                       UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
